DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. US 2016/0191010.
As per claims 12-15, Freeman et al. discloses in Figs. 1, 2, and 4 processing circuitry (Fig. 1, MRI system which includes transformer 410 in Fig. 4) comprising:
as per claims 12 and 15, a first inductor (e.g. inductor L1); a second inductor (e.g. inductor L3), the first inductor arranged to form a resonant circuit with the second inductor (A resonant circuit is formed at least between inductors L1 and L3 and capacitor C1.); and a third inductor (e.g. inductor L2) disposed relative to the first inductor and the second inductor to add or remove current from an output signal of the processing circuitry to reduce an in-band ripple between a first gain peak and a second gain peak of the output signal (Paragraph 7; A third winding inductor L2 acts as an out of phase winding which provides a dual notch ripple cancellation filter across a self-coupled transformer formed by the inductors L1-L3. Thus the out-of-;
as per claim 13, wherein the second inductor is offset from the first inductor (Inductors L1 and L3 are magnetically opposed to one another, thus are necessarily “offset” from one another.); and
as per claim 14, wherein, in response to receiving a first current, the first inductor induces a second current in the second inductor based at least on a magnetic flux caused by the first current, the second inductor inducing a third current in the third inductor based at least in part on a magnetic flux caused by the second current (Inductors L1-L3 are all magnetically coupled as shown in Fig. 4. Thus, when a signal is applied to terminal 402, inductor L1 induces a current in inductor L3 by virtue of the inductors being magnetically coupled (i.e. “magnetic flux”) and inductor L3 induces a current in inductor L2 by virtue of the inductors being magnetically coupled (i.e. “magnetic flux”).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nix US 2015/0071139 in view of Lin et al. US 2016/0036390.
As per claims 1, 2, and 5, Nix discloses in Fig. 1c radio frequency filtering circuitry (e.g. radio 1z which includes filter 101s and amplifier 101r).
However, Nix does not disclose the radio frequency filtering circuitry comprising a first inductor coupled to a current source and disposed on a first layer of a printed circuit board; a second inductor disposed on a second layer of the printed circuit board, the second layer disposed under the first layer, the first inductor being offset from the second inductor to form an overlapping region; and a conductive loop disposed on a third layer of the printed circuit board and in the overlapping region formed by the first inductor and the second inductor.
Lin et al. discloses in Figs. 3-4 a power amplifier 140 comprising an inductive coupler 250. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic amplifier 101r of Nix with the specific amplifier of Lin et al. as being an obvious art substitution of equivalence.
As an obvious consequence of the modification, the combination would have necessarily included:
as per claim 1, a first inductor (e.g. inductor 316) coupled to a current source (Inductor 316 is coupled to amplifier 215, which amplifies an input communication signal inherently provided from an element which provides a current thereto, or “a current source”, as well-known in the art.) and disposed on a first layer of a printed circuit board (Inductor 316 is disposed on a “first” layer in Fig. 4.); a second inductor (e.g. inductor 315) disposed on a second layer of the printed circuit board, the second layer disposed under the first layer (As shown in Fig. 4, inductor 315 is disposed on a “second” layer below the layer in which inductor 316 is disposed on.), the first inductor being offset from the second inductor to form an overlapping region (Inductors 316 and 315 are offset from one another and form “an overlapping region” that is defined as an area within inductor 315.); and a conductive loop (e.g. inductor 317) disposed on a third layer of the printed circuit board (The inductor 317 as shown in Fig. 4 is disposed on a “third” layer that is below the layers which inductors 316 and 315 are disposed) and in the overlapping region formed by the first inductor and the second inductor (Inductor 317 is disposed within the “overlapping region” that corresponds to the area enclosed within inductor 315.);
wherein the second inductor is configured to inductively couple to the first inductor based on the current source supplying a first current to the first inductor, the first current inducing a second current in the second inductor (Inductor 315 is magnetically coupled to inductor 316, thereby a current supplied to the inductor 316 induces another current to inductor 315 as well-known in the art.); and
as per claim 5, wherein the first current, the second current, or both, induce a third current in the conductive loop (The another current to inductor 315 inherently induces a “third” current to inductor 317 since inductors 317 and 315 are magnetically coupled together, as well-known in the art.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0191010 in view of Lin et al. US 2016/0036390.
As per claim 18, Freeman et al. discloses in Fig. 1 an electronic device (e.g. MRI system 10) comprising: a display (e.g. display 16); one or more antennas (MRI system 10 includes a transceiver 58 which inherently comprises an antenna (not shown but well-known in the art).); a transmitter (Transceiver 58 is inherently comprised of a transmitter and a receiver.) configured to transmit an output signal of a radio frequency filtering circuitry of the electronic device via the one or more antennas (Gradient amplifiers 42 in Fig. 1 include a filter 206 shown in related Figs. 2 and 4. An output signal from the amplifiers 42 is inputted at transceiver 58 via assembly 50, switch 62, and amplifier 64.); at least one processor (e.g. processor 68) configured to cause the transmitter to transmit the output signal via the one or more antennas; a current source (e.g. pulse generator 38) configured to generate a first current; and the radio frequency filtering circuitry configured to provide the output signal, the radio frequency filtering circuitry comprising: a first coil (e.g. inductor L1) coupled to the current source, the first coil configured to receive the first current from the current source (Inductor L1 receives a current from the generator 38 via terminal 402.); a second coil (e.g. inductor L3) configured to provide a second current induced by the first current traveling through the first coil (Inductor L3 provides another current induced by the “first current” via a magnetic coupling with the inductor L1.).
However, Freeman et al. does not disclose the first coil disposed on a first layer of a printed circuit board; the second coil disposed on a second layer of the printed circuit board and at an offset from the first coil, a conductive loop configured to provide a third current induced by the first current traveling through the first coil and the second current traveling through the second coil, the output signal of the radio frequency filtering circuitry being based on the first-third currents.
Lin et al. discloses in Fig. 3-4 an inductive coupler 250 comprising multiple coils that are disposed on separate layers and are magnetically coupled together. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the generic transformer of Freeman et al. as a specific transformer on a printed circuit board with the inductors therein disposed on different layers as being an obvious design consideration based on the exemplary teachings of Lin et al.
As an obvious consequence of the modification, the combination would have necessarily included: the first coil disposed on a first layer of a printed circuit board; the second coil disposed on a second layer of the printed circuit board and at an offset from the first coil (In the resultant circuit, inductors L1-L3 are all disposed on different layers and are offset from one another.), a conductive loop (e.g. loop of inductor 317 of Lin et al.) configured to provide a third current induced by the first current traveling through the first coil and the second current traveling through the second coil, the output signal of the radio frequency filtering circuitry being based on the first-third currents (In the resultant circuit, the inductors L1-L3 of Freeman et al. are magnetically coupled together, thus first-third currents therewith determine the output signal outputted from the filter.).
Allowable Subject Matter
Claims 3-4, 6-11, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843